

EXHIBIT 10.3


ZOOM TECHNOLOGIES, INC.
1998 EMPLOYEE EQUITY INCENTIVE PLAN
AS AMENDED ON June 11, 2002 and June 22, 2007


Section 1. Name and Purpose
 
This plan shall be known as the Zoom Technologies, Inc. 1998 Employee Equity
Incentive Plan, as amended (the “Plan”). The purpose of the Plan is to attract
and retain employees and provide an incentive for them to assist Zoom
Technologies, Inc. (the “Company”) to achieve long-range performance goals, and
to enable them to participate in the long-term growth of the Company.
 
Section 2. Definitions
 

(a)
“Award” means any Option awarded under the Plan.

 

(b)
“Board” means the Board of Directors of the Company.

 

(c)
“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

(d)
“Committee” means the Stock Option Committee of the Board, or such other
committee of not less than three members of the Board appointed by the Board to
administer the Plan.

 

(e)
“Common Stock” or “Stock” means the Common Stock, $.01 par value, of the
Company.

 

(f)
“Company” means Zoom Technologies, Inc. and any business entity in which Zoom
Technologies, Inc. owns directly or indirectly 50% or more of the total combined
voting power or has a significant financial interest as determined by the
Committee.

 

(g)
“Designated Beneficiary” means the beneficiary designated by a Participant, in a
manner determined by the Board, to receive amounts due or exercise rights of the
Participant in the event of the Participant's death. In the absence of an
effective designation by a Participant, Designated Beneficiary shall mean the
Participant's estate.

 

(h)
“Fair Market Value” means, with respect to Common Stock or any other property,
the fair market value of such property as determined by the Board in good faith
or in the manner established by the Board from time to time.

 

(i)
“Nonqualified Stock Option” means an option to purchase shares of Common Stock,
awarded to a Participant under Section 6, which is not intended to comply as an
incentive stock option under Section 422 of the Code or any successor provision.

 

(j)
“Option” means a Nonqualified Stock Option.

 

(k)
“Officer” means any individual who is a designated corporate officer of the
Company or is deemed an officer of the Company under Rule 16b-3 promulgated
under the Securities Exchange Act of 1934, as amended (or any successor or
supplementary law, rule or regulation), or is deemed an officer under Rule 4310
of the Marketplace Rules of The Nasdaq Stock Market, Inc (or any successor or
supplementary law, rule or regulation).

 
 

--------------------------------------------------------------------------------


 

(l)
“Participant” means a person eligible pursuant to Section 4 hereof and selected
by the Board to receive an Award under the Plan.

 
Section 3. Administration
 
The Plan shall be administered by the Committee. The Board shall have authority
to adopt, alter and repeal such administrative rules, guidelines and practices
governing the operation of the Plan as it shall from time to time consider
advisable, and to interpret the provisions of the Plan. The Board's decisions
shall be final and binding. To the extent permitted by applicable law, the Board
may delegate to the Committee the power to make Awards to Participants and all
determinations under the Plan with respect thereto.
 
Section 4. Eligibility
 
All employees of the Company, other than Officers and directors of the Company,
are eligible to be Participants in the Plan.
 
Section 5. Stock Available for Awards
 

(a)
Subject to adjustment under subsection (b), Awards may be made under the Plan of
Options to acquire not in excess of 2,700,000 shares of Common Stock. If any
Award in respect of shares of Common Stock expires or is terminated unexercised
or is forfeited for any reason or settled in a manner that results in fewer
shares outstanding than were initially awarded, including without limitation the
surrender of shares in payment for the Award or any tax obligation thereon, the
shares subject to such Award or so surrendered, as the case may be, to the
extent of such expiration, termination, forfeiture or decrease, shall again be
available for award under the Plan. Common Stock issued through the assumption
or substitution of outstanding grants from an acquired Company shall not reduce
the shares available for Awards under the Plan. Shares of Common Stock issued
under the Plan may consist in whole or in part of authorized but unissued shares
or treasury shares.

 

(b)
In the event that the Board determines that any stock dividend, extraordinary
cash dividend, creation of a class of equity securities, recapitalization,
reorganization, merger, consolidation, split-up, spin-off, combination, exchange
of shares, warrants or rights offering to purchase Common Stock at a price
substantially below fair market value, or other similar transaction affects the
Common Stock such that an adjustment is required in order to preserve the
benefits or potential benefits intended to be made available under the Plan,
then the Board, shall equitably adjust any or all of (i) the number and kind of
shares in respect of which Awards may be made under the Plan, (ii) the number
and kind of shares subject to outstanding Awards, and (iii) the award, exercise
or conversion price with respect to any of the foregoing, and if considered
appropriate, the Board may make provision for a cash payment with respect to an
outstanding Award, provided that the number of shares subject to any Award shall
always be a whole number.

 
-2-

--------------------------------------------------------------------------------


 
Section 6. Stock Options
 

(a)
Subject to the provisions of the Plan, the Board may award Nonqualified Stock
Options and determine the number of shares to be covered by each Option, the
Option Price therefor and the conditions and limitations applicable to the
exercise of the Option.

 

(b)
The Board shall establish the Option Price at the time each Option is awarded.

 

(c)
Each Option shall be exercisable at such times and subject to such terms and
conditions as the Board may specify in the applicable Award or thereafter. The
Board may impose such conditions with respect to the exercise of Options,
including conditions relating to applicable federal or state securities laws, as
it considers necessary or advisable.

 

(d)
No shares shall be delivered pursuant to any exercise of an Option until payment
in full of the Option Price therefor is received by the Company. Such payment
may be made in whole or in part in cash or, to the extent permitted by the Board
at or after the award of the Option, by delivery of a note or shares of Common
Stock owned by the optionholder, including restricted stock, valued at their
Fair Market Value on the date of delivery, by the reduction of the shares of
Common Stock that the optionholder would be entitled to receive upon exercise of
the Option, such shares to be valued at their Fair Market Value on the date of
exercise, less their Option Price (a so-called “cashless exercise”), or such
other lawful consideration as the Board may determine. In addition, an
optionholder may engage in a successive exchange (or series of exchanges) in
which the shares of Common Stock that such optionholder is entitled to receive
upon the exercise of an Option may be simultaneously utilized as payment for the
exercise of an additional Option or Options.

 

(e)
The Board may provide for the automatic award of an Option upon the delivery of
shares to the Company in payment of an Option for up to the number of shares so
delivered.

 
Section 7. General Provisions Applicable to Awards
 

(a)
Documentation. Each Award under the Plan shall be evidenced by a writing
delivered to the Participant specifying the terms and conditions thereof and
containing such other terms and conditions not inconsistent with the provisions
of the Plan as the Board considers necessary or advisable to achieve the
purposes of the Plan or comply with applicable tax and regulatory laws and
accounting principles.

 

(b)
Board Discretion. The terms of each Award need not be identical, and the Board
need not treat Participants uniformly. Except as otherwise provided by the Plan
or a particular Award, any determination with respect to an Award may be made by
the Board at the time of award or at any time thereafter. Without limiting the
foregoing, an Award may be made by the Board, in its discretion, to any 401(k),
savings, pension, profit sharing or other similar plan of the Company in lieu of
or in addition to any cash or other property contributed or to be contributed to
such plan.

 

(c)
Settlement. The Board shall determine whether Awards are settled in whole or in
part in cash, Common Stock, other securities of the Company, Awards or other
property. The Board may permit a Participant to defer all or any portion of a
payment under the Plan, including the crediting of interest on deferred amounts
denominated in cash and dividend equivalents on amounts denominated in Common
Stock.

 
-3-

--------------------------------------------------------------------------------


 

(d)
Termination of Employment. The Board shall determine the effect on an Award of
the disability, death, retirement or other termination of employment of a
Participant and the extent to which, and the period during which, the
Participant's legal representative, guardian or Designated Beneficiary may
receive payment of an Award or exercise rights thereunder.

 

(e)
Change in Control. In order to preserve a Participant's rights under an Award in
the event of a change in control of the Company, the Board in its discretion
may, at the time an Award is made or at any time thereafter, take one or more of
the following actions: (i) provide for the acceleration of any time period
relating to the exercise of the Award, (ii) provide for the purchase of the
Award upon the Participant's request for an amount of cash or other property
that could have been received upon the exercise of the Award had the Award been
currently exercisable, (iii) adjust the terms of the Award in a manner
determined by the Board to reflect the change in control, (iv) cause the Award
to be assumed, or new rights substituted therefor, by another entity, or (v)
make such other provision as the Board may consider equitable and in the best
interests of the Company.

 

(f)
Withholding. The Participant shall pay to the Company, or make provision
satisfactory to the Board for payment of, any taxes required by law to be
withheld in respect of Awards under the Plan no later than the date of the event
creating the tax liability. In the Board's discretion, such tax obligations may
be paid in whole or in part in shares of Common Stock, including shares retained
from the Award creating the tax obligation, valued at their Fair Market Value on
the date of delivery. The Company and its affiliates may, to the extent
permitted by law, deduct any such tax obligations from any payment of any kind
otherwise due to the Participant.

 

(g)
Amendment of Award. The Board may amend, modify or terminate any outstanding
Award, including substituting therefor another Award of the same or a different
type, changing the date of exercise, provided that the Participant's consent to
such action shall be required unless the Board determines that the action,
taking into account any related action, would not materially and adversely
affect the Participant.

 
Section 8. Miscellaneous
 

(a)
No Right To Employment. No person shall have any claim or right to be granted an
Award, and the grant of an Award shall not be construed as giving a Participant
the right to continued employment. The Company expressly reserves the right at
any time to dismiss a Participant free from any liability or claim under the
Plan, except as expressly provided in the applicable Award.

 

(b)
No Rights As Shareholder. Subject to the provisions of the applicable Award, no
Participant or Designated Beneficiary shall have any rights as a shareholder
with respect to any shares of Common Stock to be distributed under the Plan
until he or she becomes the holder thereof.

 
 
-4-

--------------------------------------------------------------------------------

 
 

(c)
Governing Law. The provisions of the Plan shall be governed by and interpreted
in accordance with the laws of the State of Delaware.

 

(d)
Indemnity. Neither the Board nor the Committee, nor any members of either, nor
any employees of the Company or any parent, subsidiary, or other affiliate,
shall be liable for any act, omission, interpretation, construction or
determination made in good faith in connection with their responsibilities with
respect to this Plan, and the Company hereby agrees to indemnify the members of
the Board, the members of the Committee, and the employees of the Company and
its parent or subsidiaries in respect of any claim, loss, damage, or expense
(including reasonable counsel fees) arising from any such act, omission,
interpretation, construction or determination to the full extent permitted by
law.

 

(e)
Amendment of Plan. The Board may amend, suspend or terminate the Plan or any
portion thereof at any time.

 
-5-

--------------------------------------------------------------------------------

